Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment, claims 3-9, 11-14, 16-17 and 19-24 have been amended. Claims 1-24 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
…
	inscribing (7) the second user private key (priv2) onto the physical medium, 20and - verifying (8) the second user private key (priv2) inscribed and affixing (9) a second tamper-evident concealing element (hol2) to the physical medium in order to conceal the second user private key (priv2) and seal same, … c) sending (5) the physical medium to a second management entity (32), the generation (6) of the second pair of asymmetric cryptographic keys being carried out from said second management entity (32), characterized in that said method further comprises the following steps:
	30d) generating (10) at least one last user public key (pub0) and/or at least one cryptographic address (adr, adr-mult) from the first user public key (publ) and the second user public key (pub2), e) inscribing (11) said at least one last public user key (pub0) and/or said at least one cryptographic address (adr, adr-mult) onto the physical medium, and verifying (12, - 33 - 13) same, and f) finally recovering the private keys (privl, priv2) comprising the generation of a last user private key (priv0) corresponding to the last user public key (pub0) inscribed onto the physical medium and/or to said at least one cryptographic address (adr, adr-mult) 5inscribed onto the physical medium.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Winklevoss et al. (U.S. Patent 10,068,228) teaches generating private key segments for a cryptocurrency and storing the key by printing or etching the key into card for regeneration (note column 27, lines 2-27; column 28, lines 12-24 and column  30, lines 43-58).

	Lohe et al. (U.S. Patent Application Publication 2017/0048209) teaches a printed private key protected by a tamper evident seal (note paragraph [0139]).

	Feigelson (U.S. Patent Application Publication 2013/0166455) teaches a cryptocurrency secret data printed on a physical device protected by a hologram in a foil wrapper (note paragraph [0063]).

	Goh et al. (U.S. Patent Application Publication 2005/0102512) teaches a printed document protected by Shamir’s secret sharing scheme requiring n encrypted strings for decryption (note paragraph [0147]).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438